Name: Commission Regulation (EEC) No 3453/88 of 4 November 1988 amending Regulation (EEC) No 3052/88 imposing a provisional anti-dumping duty on imports of paint, distemper, varnish and similar brushes originating in the people's Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 11 . 88 Official Journal of the European Communities No L 303/11 COMMISSION REGULATION (EEC) No 3453/88 of 4 November 1988 amending Regulation (EEC) No 3052/88 imposing a provisional anti-dumping duty on imports of paint, distemper, varnish and similar brushes originating in the People's Republic of China decentralized bodies and that exports therefore come from a variety of independent sources in China. (4) Regulation (EEC) No 3052/88 should accordingly be amended with effect from the date of entry into force of that Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 10 (6) thereof, After consultations within the Advisory Committee provided for under that Regulation, Whereas : ( 1 ) Commission Regulation (EEC) No 3052/88 imposed a provisional anti-dumping duty on imports of paint, distemper, varnish and similar brushes originating in the People's Republic of China (2). (2) The description and classification of the products concerned given in Regulation (EEC) No 3052/88 should be based on the new combined nomenclature. (3) The Commission has detailed evidence showing that China has altered its export channels so that the Chinese firm 'China National Native Produce &amp; Animal By-Products Import &amp; Export Corporation' is not in a position to control the activities of the various subsidiaries and/or HAS ADOPTED THIS REGULATION : Article 1 1 . Article 1 ( 1 ) of Regulation (EEC) No 3052/88 is hereby replaced by the following : * 1 . A provisional anti-dumping duty is hereby imposed on imports of paint, distemper, varnish and similar brushes corresponding to CN code 9603 40 10 originating in the People's Republic of China.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply retroactively with effect from 5 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1988 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 209, 2. 8 . 1988, p . 1 . (2) OJ No L 272, 4. 10. 1988, p. 16.